Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Wells Fargo & Company Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Wachovia Corporation (Commission File No. 001-10000) Media Janis Smith Larry Haeg 415-396-7711 612-667-5266 Investors Jim Rowe Bob Strickland 415-396-8216 415-396-0523 FEDERAL RESERVE BOARD APPROVES WELLS FARGOS APPLICATION TO MERGE WITH WACHOVIA CORPORATION Merger on schedule for completion by end of 4 th quarter 2008 SAN FRANCISCO, October 12, 2008  Wells Fargo & Company (NYSE: WFC) said today that the Board of Governors of the Federal Reserve has approved its application to merge with Wachovia Corporation (NYSE: WB) including all its subsidiaries, and the share exchange agreement previously entered into between Wachovia and Wells Fargo. The approval is an important step forward in the transaction, which still requires the approval of
